Citation Nr: 9904029	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to March 
1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a compensable 
disability rating for service-connected hemorrhoids.


FINDING OF FACT

The veteran's service-connected hemorrhoids are currently 
manifested by subjective complaints of anal irritation, 
itching, and occasional bleeding and fecal leakage, and 
objective evidence of numerous hemorrhoidal tags with no 
masses or tenderness.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7336 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

On report of physical examination for discharge in January 
1947, history of hemorrhoids and hemorrhoidal tags were 
noted.  The veteran submitted a claim of entitlement to 
service connection for hemorrhoids in January 1963 and was 
accorded a VA examination in February 1963.  On examination, 
he had mixed hemorrhoids, with no fissures or strictures.  
Service connection for mixed hemorrhoids, evaluated as 
noncompensable, was granted in a March 1963 rating decision.

The veteran's congressman submitted a private examination 
report by C.H. Daffin, M.D., dated in April 1963.  On 
examination, there were no fissures or fistulae.  Sphincter 
was tight.  There was bleeding on the examination glove.  The 
examiner diagnosed hemorrhoids, internal and external, old 
and new, bleeding chronic, progressive and incapacitating 
"4+" for any exertion.  The examiner further stated that 
unless "operated upon this Veteran is severely incapacitated 
for any gainful occupation requiring labor."  

On VA examination in July 1963, the veteran had prolapsed 
rectal mucosa plus a full rosette of internal hemorrhoids.  
The protruding mass measured five by three centimeters.  
Rectal examination was not accomplished due to pain.  The 
examiner diagnosed internal hemorrhoids and prolapse, rectal 
mucosa.

In July 1963, the RO assigned a 20 percent disability rating 
for the veteran's service-connected mixed hemorrhoids, 
effective from May 1963.

The veteran was afforded a VA examination in June 1968.  He 
reported that he had surgery for hemorrhoids two years ago.  
Since that time, he had no further bleeding, prolapse or 
other difficulty except for soreness.  Rectal examination 
revealed only external hemorrhoidal tags.  The examiner 
diagnosed post-operative status hemorrhoidectomy with 
external skin tags.

In July 1968, the RO decreased the 20 percent disability 
rating assigned for the veteran's service-connected 
hemorrhoids to noncompensable, effective from October 1968.  
The veteran appealed the RO's decision to the Board.  In 
November 1968, the Board confirmed the assignment of a 
noncompensable disability rating for the veteran's service-
connected hemorrhoids.

More recently, the veteran submitted a claim for an increased 
disability rating for his service-connected hemorrhoids to 
the RO in May 1997.

In conjunction with his claim, the veteran was afforded a VA 
examination in July 1997.  His subjective complaints included 
anal irritation, pain, itching and occasional bleeding since 
his previous hemorrhoid surgery.  He also reported frequent 
fecal staining of his underwear.  He denied any incontinence, 
but reported loose stools two to three times per week 
subsequent to surgery for cancer of the rectum.  The veteran 
had no definite tenesmus, but complained of occasional 
burning pain with defecation.  There was no dehydration, 
malnutrition, or history of anemia.  Rectal examination 
revealed numerous hemorrhoidal tags.  No masses or tenderness 
were noted.  The sphincter was slightly lax.  There was no 
definite fecal leakage, but the veteran had intermittent 
itching, pain, irritation and occasional bleeding from the 
rectum.  Stool for occult blood was negative.  The examiner 
diagnosed hemorrhoids, status post remote hemorrhoidectomy.

The veteran has also provided lay statements on appeal, dated 
in August and September 1997.  He contended that he has 
masses of hemorrhoids that are very tender all of the time.  
He stated that these hemorrhoids feel very large and very 
tender and prevent him from doing many things in his everyday 
life.  He reportedly has severe pain that restricts his daily 
activities.  The hemorrhoids either itched, swelled or bled 
every day and never went away.  Because they never went away, 
he stated that they were irreducible.  He indicated that some 
hemorrhoids were large, some were medium and some were small.  
The veteran further stated that he was not able to lift 
things, sit, stand, walk or run for very long, or stoop 
because of his hemorrhoids. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Veterans Appeals (Court) has held that 
a claimant's contentions that a service-connected disability 
has increased in severity is sufficient to establish that a 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The veteran has been accorded a VA examination to assess his 
condition.  There is no indication of any additional relevant 
medical evidence  Therefore, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a more accurate evaluation.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

No compensation is provided for service connected hemorrhoids 
that are mild or moderate in degree of severity.  Thus, the 
rating schedule reflects that the nature of the disorder 
itself is such that mild or moderate hemorrhoids, on average, 
are not disabling, i.e., they are not likely to cause an 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991) (Disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.).  Compensation, therefore, is reserved for 
those cases of hemorrhoids that are quite severe and, even 
then, the highest schedular rating afforded for the disorder 
is only 20 percent.  A 10 percent rating is provided for 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  The 
highest, or 20 percent rating, may be provided for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).

Although the veteran has been shown to have numerous 
hemorrhoidal tags, a compensable evaluation cannot be granted 
in this case because large, thrombotic, irreducible 
hemorrhoids have not been found.  Only occasional rectal 
bleeding was reported and there were no masses or tenderness 
on examination.  While large and bleeding hemorrhoids were 
noted in the past, this was many years ago prior to the 
veteran's hemorrhoid surgery.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The veteran has also reported frequent 
fecal leakage and his sphincter was reported as slightly lax.  
This symptomatology has not been shown to be related to the 
veteran's service-connected hemorrhoids.  Regardless, the 
leakage was not shown to be constant or moderate in degree, 
and the examiner noted no definite fecal leakage.  Therefore, 
a compensable disability rating is also not warranted under 
diagnostic code 7332.  38 C.F.R. § 4.114, Diagnostic Code 
7332 (1998).  Accordingly, the Board concludes that the 
symptomatology shown by the medical evidence is adequately 
compensated by a noncompensable disability rating and that an 
increased disability rating is not warranted.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7332, 7336.  The 
preponderance of the evidence is against assigning a 
compensable evaluation for service-connected hemorrhoids. 

In so concluding, the Board is cognizant of the veteran's 
statements in September and October 1997 about the severity 
of his symptomatology, including that they are large, 
irreducible, and bleed every day.  The Board finds that the 
veteran's contentions offered in conjunction with his claim 
for increased compensation benefits are outweighed by the 
medical evidence cited above which has been found more 
probative to the issue on appeal.  Therefore, the veteran's 
contentions cannot serve to establish a finding of increased 
disability due to the service-connected hemorrhoids.  The 
alleged symptoms are not supported by objective findings on 
examination, which indicated only hemorrhoidal tags with no 
masses or tenderness.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 7 -


